Allowable Subject Matter
Claims 28-47 are allowed.
The following is an examiner's statement of reasons for allowance:
As to independent claims 28 and 39 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.
Independent claims 28 and 39 identify the uniquely distinct features "determining, automatically, whether the preview image includes an image of a first object; displaying, through the camera application in response to a determination that the preview image includes the image of the first object, a first image generated by the color camera, the first image including a color region corresponding to the first object and a grayscale region corresponding to objects that are not the first object; and displaying, through the camera application in response to a determine that the preview image does not include any image of the first object, a second image generated by the color camera, the second image is a grayscale image".  
It is noted that the closest prior art, Inoue (US Patent Pub. # 2003/0128379) relates to a method of and an apparatus for performing a special effect processing to an image.   Kinoshita (US Patent Pub. # 2015/0373414) relates to an image processing apparatus that performs a process of allowing a user to easily recognize an object in an image, an image processing method, and a program.  Inoue and Kinoshita do not specifically teach determining, automatically, whether the preview image includes an image of a first object; displaying, through the camera application in response to a determination that the preview image includes the image of the first object, a first image generated by the color camera, the first image including a color region corresponding to 
As to dependent claims 29-38 and 40-47, these claims depend on allowable claims 28 and 39. Therefore dependent claims 29-38 and 40-47 are allowable also.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed with the application on 7/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26968/27/2021